            Case 1:19-cr-00018-ABJ Document 77 Filed 04/15/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                 Case No.: 1:19-CR-00018-ABJ

UNITED STATES OF AMERICA,

                Plaintiff,

v.

ROGER J. STONE, JR.,

            Defendant.
______________________________/

                                             ORDER

         Before the Court is Roger J. Stone’s Motion To Compel Complete Report of the Special

Counsel [Dkt #70]. The Court, having considered the Defendant’s motion and otherwise being

fully advised, finds that the Defendant has a right, pursuant to Brady v. Maryland, 373 U.S. 83

(1963), to the Special Counsel’s Report.

ORDERED AND ADJUGED

      that the Governmen shall, within 15 days, provide the Report, in its entirty, to Defense

Counsel. The Court’s previously imposed Protective Order guiding discovery, (Dkt. #22)

remains in effect and applies in full force to the Special Counsel’s Report.

         DONE AND ORDERED in Washington, DC, this _____ day of _____, 2019.



                                                            _______________________________

                                                            AMY BERMAN JACKSON
                                                            United States District Judge

DATE:

cc:      all counsel of record
